Citation Nr: 1437321	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  12-19 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities and contaminated water at Camp Lejeune.

2. Entitlement to service connection for sleep disturbances

3. Entitlement to service connection for a liver disability.

4. Entitlement to service connection for gall bladder removal.

5. Entitlement to service connection for colon polyps.

6. Entitlement to service connection for leukemia.

7. Entitlement to service connection for panic attacks and anxiety.





WITNESS AT HEARING ON APPEAL:  Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The matter was remanded by the Board in January 2014 for the Veteran to be scheduled for a Travel Board hearing.  In June 2014, the Veteran testified before the undersigned Veterans Law Judge at the RO in Cleveland.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

As a final point, the Board notes that in July 2014, the Veteran's private attorney filed a Motion to Withdrawal as Counsel, pointing out that the Disabled America Americans had filed a brief on the Veteran's behalf, and that he spoke to the Veteran, who indicated that he wanted this organization to represent him.  The Board finds good cause to grant the attorney's Motion, and he is no longer the Veteran's attorney.  



REMAND

As noted above, the Veteran had a private attorney representing him, but the Board herein has allowed him to withdraw his representation.  The Veteran has expressed his interest in having the Disabled American Veterans represent him; and, as also noted above, they had previously filed a brief on his behalf.  To date, however, the Veteran has not filed a VA Form 21-22, Appointment of a Veterans Service Organization (VSO) as the Claimant's Representative.  He (or the service organization) should be provided with a copy of this form with instructions to fill it out if he still wants the DAV to represent him.  

Also, by a June 2013 rating decision, the RO denied entitlement to service connection for a liver disability, colon polyps, gall bladder removal, leukemia, sleep disturbances, panic attacks and anxiety.  The Veteran timely submitted a Notice of Disagreement as to those issues in August 2013.  The RO, to date, has not responded to the Veteran's disagreement as to those issues.  Thus, the issues must be remanded to provide the Agency of Original Jurisdiction (AOJ) an opportunity to issue a Statement of the Case (SOC) and to give the Veteran an opportunity to perfect an appeal of these issues.  38 C.F.R. § 19.9(c) (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-22, Appointment of a Veterans Service Organization (VSO) as the Claimant's Representative, and instruct him to fill it out and send it to DAV/the RO if  he wants that organization to represent him.  

2. The Veteran should be provided with a SOC pertaining to the issues of entitlement to service connection for a liver disability, colon polyps, gall bladder removal, leukemia, sleep disturbances, panic attacks and anxiety.  If, and only if, a timely substantive appeal is filed, the claims should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




